DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 02/10/2022, is acknowledged.  
Claims 7, 9-11 are pending in this action.  Claim 8 has been cancelled.  Claims 1-6 have been cancelled previously.  Claim 7 has been amended.  Claims 7, 9-11 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/KR2018/012392, filed October 19, 2018, which claims benefit of foreign priority to KR10-2017-0136242, filed October 20, 2017.  

Information Disclosure Statement
The information disclosure statement, filed 10/05/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language reference listed in the information disclosure statement, for which no English translation has been provided (i.e., reference C3), has not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US 5,834,032 (hereinafter referred to as Song’032) in view of Song et al., BBA Clinical, 2017, 7:41-54 (online 2016; hereinafter referred to as Song’BBA).
Song’032 teaches a method of treating a diabetic mammal to alleviate symptoms associated with diabetes (type I, type II), wherein said method comprises administering at least once daily to the diabetic mammal a pharmaceutical composition in an amount sufficient to reduce blood glucose concentration, and wherein said composition comprises a zinc salt, a purified cyclo-hispro; and a pharmaceutically acceptable excipient (Title; Abstract; Claims 1, 13; Col. 1, Ln. 5 – Col. 2, Ln. 41; Col. 3, Lns. 18-23 as applied to claim 7, 10, 11).  
Song’032 specifically teaches that to reduce blood glucose concentration one can use a weight ratio of zinc cation to cyclo-hispro in the range from 0.1:1 to 100:1, more preferably  from 0.17:1 to 5:1 (Col. 2, Lns. 35-43 as applied to claims 7, 11), identifying thereby said parameter as a result effective variable.  
Song’032 teaches that the zinc salt and cyclo-hispro can be used in combination with other therapeutic agents (e.g., arachidonic acid, l-histidine) in a weight ratio of zinc cation to cyclo-hispro preferably in the range from 0.17:1 to 5:1, and the concentration of zinc cation depends on a therapeutic agent in use (Col 2, Ln. 66 – Col. 3, Ln. 11; Col. 5, Lns. 5-24).
Song’032 does not teach the use of zinc salt and cyclo-hispro in combination therapy with antidiabetic drugs as instantly claimed (claims 1, 9). 
Song’BBA teaches the treatment of patients diagnosed with type 2 diabetes, type 3 diabetes (here regarding Alzheimer’s disease; Abstract; Page 44) by administering to said patients cyclo-hispro and zinc (Abstract) for controlling blood glucose level, and further teaches that said patients should continue to take anti-diabetic drug prescribed (Page 52), such as rosiglitazone, pioglitazone, sitagliptin, inhibitor of sodium-glucose co-transporter 2 (SGLT2), etc. (Abstract; Table 3; Pages 41-54, and references cited therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control relative concentrations/ratios of zinc and cyclo-hispro as taught by Song’032 in combination therapy taught by Song’BBA.  One would do so with expectation of beneficial results, because Song’032 teaches that the specific concentrations of zinc and cyclo-hispro can be used for providing efficient treatment of diabetes, e.g., to efficiently reduce blood glucose concentration.  
While the combined references do not indicate the relative concentration (i.e., ratios) of the antidiabetic drugs (that can be used in combination therapy), one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining appropriate concentrations/doses of active compounds, the schedule of administering that define the length of time before the beneficial effects wear off) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  There would have been a reasonable expectation of success in making these modifications, because all the references are reasonably drawn to the same field of endeavor, that is the use of zinc salt and cyclo-hispro in combination with additional therapeutic agents for treatment diabetes.

Response to Arguments
Applicant's arguments, filed 02/10/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that the ratio of the zinc salt to the cyclo-hispro (Z-Cyclo) of 2:1 provides better blood glucose decrease (by about 10% of AUC decrease) than the Z-Cyclo ratio of 5:1, it is noted that one of ordinary skill in the art would have recognized that the properties of multicomponent systems/compositions depend on concentration of compounds included that determine the system’s/composition’s physical, chemical properties as well as biological activity and efficacy.  Therefore, it is expected that different combinations might have different properties and/or activities.  Further, it is noted that the cited prior art clearly teaches the use of Z-Cyclo ratios ranging from 0.17:1 to 5:1, and also teaches that concentration of constituents (e.g., zinc) should be controlled based on additional active agents present/used.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990);  In re Geisler, 116 F.3d 1465,1469-71, 43 USPQ2d 1362,1365-66 (Fed. Cir. 1997).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05.  To this point, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range for a variety of antidiabetic drugs as instantly claimed.  MPEP 716.02.  Furthermore, the open language of the instant claims (i.e., comprising) allows the presence of additional, unrecited compounds/constituents even in a large amount.  Given that properties of multi-component systems depend on inter-molecular interactions between compounds included, it is expected that the claimed compositions also might have some different properties.  Therefore, it is unclear how the properties of the exemplified composition(s) can be extrapolated on the entire scope of compositions disclosed by the instant claims.  Therefore, applicant’s arguments were not held persuasive.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615